Citation Nr: 1645600	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), unspecified anxiety, and major depressive disorder.

REPRESENTATION

Appellant represented by:	David A. Standridge, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which reopened the claim of service connection for PTSD and confirmed and continued the previous denial.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of her condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include unspecified anxiety and major depressive disorder.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The last prior denial was by the RO in a June 2005 rating decision.  At the time of the June 2005 rating decision, all of the Veteran's service treatment and military personnel records were not associated with the claims file.  Additional, relevant service treatment and military personnel records have been added to the record since the last prior decision.  As such, he Board will reconsider the claim of service connection for a psychiatric disability on a de novo basis, without the need for new and material evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Additional evidentiary development is needed prior to adjudicating the claim on appeal.  

During the Veteran's VA examination in April 2013, he reported that he was seeking treatment at the Vet Center.  While the claims file contains records from the Albuquerque Vet Center from 2007 through 2011, his statements at the April 2013 VA examination suggests that he is still receiving treatment for his psychiatric disability.  On remand, outstanding treatment records from the Vet Center in Albuquerque, New Mexico, must be obtained and associated with the claims file. 

The Board observes that the file contains conflicting opinions regarding the Veteran's psychiatric diagnosis.  The Veteran was provided a VA examination in February 2011, at which time it was determined that he did not meet the criteria for PTSD.  

Subsequently, the Veteran was diagnosed with major depressive disorder and PTSD in May 2012 by a private psychologist.  The Board observes that the private psychologist related the Veteran's PTSD to combat.  However, combat service is not verified or supported by the evidence.   Accordingly, the Board finds that the May 2012 opinion provided by the psychologist is insufficient to determine the Veteran's service connection claim.  

The Veteran was provided a second VA examination in April 2013, at which time the examiner concluded that he did not have PTSD.  

In an October 2013 private psychological evaluation, the Veteran was assessed with PTSD and the psychologist opined that his condition is related to military service.  However, the Board finds that the October 2013 evaluation is inadequate as the psychologist did not provide a rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was subsequently diagnosed with unspecified anxiety in a VA treatment record dated in December 2014.  

As the evidence now suggests that the Veteran has been diagnosed with a number of psychiatric conditions, including PTSD, unspecified anxiety, and major depressive disorder, and there has been no opinions regarding the etiology of the conditions, a remand is required to provide the Veteran an additional VA examination.  Additionally, an etiological opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.	Obtain records from the Vet Center in Albuquerque, New Mexico.  Specifically, records dated from March 2011 to the present must be obtained.  If need, obtain authorization from the Veteran.  

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the identified treatment records are missing or otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination, including PTSD, unspecified anxiety, major depressive disorder, and diagnoses since the filing of the claim on December 20, 2010.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.  

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is due to the Veteran's fear of hostile military or terrorist activity or whether the Veteran has PTSD due to a corroborated stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.  

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms.  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.	If the benefit sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



